                   IN THE UNITED STATES COURT
                 FOR THE DISTRICT OF PUERTO RICO




REVERSE MORTGAGE SOLUTIONS, INC.,

          Plaintiff,

                v.
                                          CIV. NO.: 16-3172 (SCC)

ILIA AGLAEE VELASCO SURO

        Defendant.




                       OPINION AND ORDER

      This is an action for collection of monies and foreclosure

   of mortgage. Plaintiff Reverse Mortgage Solutions, Inc.

   (“RMS”) moved for summary judgment alleging that there

   are no controversies of material fact regarding the loan

   documents signed by Defendant and the amounts owed to

   RMS. See Docket No. 41. The motion stands unopposed.

      Having reviewed Plaintiff’s pleadings and supporting

   documentation, we find that summary judgment against
REVERSE MORTGAGE SOLUTIONS, INC.                             Page 2
v. VELASCO SURO




Defendant is proper.

     I. Background

     RMS sued Defendant to collect certain amounts owed

pursuant to a Mortgage Note payable to The Money House,

Inc., or to its order, for the principal amount of ($397,500.00).

See Docket No. 42-1. The Mortgage Note encumbers a

property located in Guaynabo, Puerto Rico.

     II. Standard

     Summary judgment may be granted when “the pleadings,

depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.” Fed. R. Civ.

P.   56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986) (explaining that if a party “fails to make a showing

sufficient to establish the existence of an element essential to

the party’s case, and on which that party will bear the burden

of proof at trial,” summary judgment is proper). The court
REVERSE MORTGAGE SOLUTIONS, INC.                               Page 3
v. VELASCO SURO




must examine the record in the light most favorable to the

nonmovant and indulging all reasonable inferences in the

nonmovant’s favor. Maldonado-Denis v. Castillo-Rodríguez, 23

F.3d 576, 581 (1st Cir. 1994).

   In its review of the record, the court must refrain from

engaging in an assessment of credibility or weigh the

evidence presented. Reeves v. Sanderson Plumbing Products,

Inc., 530 U.S. 133, 135 (2000). “Credibility determinations, the

weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a

judge.” Id., at 150 (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250–251 (1986)).

     Finally, as this is a diversity case, the court is bound to

apply Puerto Rico law to all substantive matters. Vázquez-

Filipetti v. Banco Popular, 504 F.3d 43, 48 (1st Cir. 2007).

   III. Factual Findings

   In accordance with Local Rule 56, the court credits only

facts properly supported by accurate record citations. See
REVERSE MORTGAGE SOLUTIONS, INC.                            Page 4
v. VELASCO SURO




Local Rule 56(e). The court has disregarded all conclusory

allegations, speculation, and improbable inferences disguised

as facts. See Forestier Fradera v. Municipality of Mayaguez, 440

F.3d 17, 21 (1st Cir. 2006); Medina-Munoz v. R.J. Reynolds

Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990). The following factual

findings are taken from RMS’ Statement of Uncontested

Material Facts (“SUMF”) and supporting documentation.

   1. RMS is a corporation, with its principal place of business

in Houston, Texas.

   2. Defendant is domiciled in Puerto Rico with the

following     residential   and    mailing   address:   Parkville

Development J-7 Harding Street, Guaynabo, Puerto Rico

00969-3947.

   3. On September 15, 2010, for value received, Defendant

subscribed, signed and delivered a Mortgage Note payable to

The Money House, Inc., for the principal amount of

($397,500.00) with interest at the rate of 5.560 % per annum

(the “Note”). See Note at Docket No. 42-1.
REVERSE MORTGAGE SOLUTIONS, INC.                      Page 5
v. VELASCO SURO




   4. As guarantee of the aforementioned Note, Defendant

executed and delivered a Mortgage constituted by deed

number 1,075, executed in Guaynabo, Puerto Rico on the

same date, before Notary Public Dinorah Collazo-Ortíz. See

Mortgage at Docket No. 42-2.

   5. The Mortgage was executed upon the following

property, which is described in Spanish as follows:

   URBANA:        SOLAR   RADICADO     EN     LA
   URBANIZACIÓN PARKVILLE SITUADA EN EL
   BARRIO FRAILES DE GUAYNABO, PUERTO RICO,
   QUE SE DESCRIBE EN EL PLANO DE INSCRIPCIÓN DE
   LA URBANIZACIÓN, CON EL NUMERO, ÁREA Y
   COLINDANCIAS       QUE   SE  RELACIONAN     A
   CONTINUACIÓN: NUMERO DEL SOLAR SIETE (7)
   DE LA MANZANA J; ÁREA DEL SOLAR DE
   SEISCIENTOS TREINTA Y OCHO PUNTO CUARENTA
   Y SEIS (638.46) METROS CUADRADOS. EN LINDES,
   POR EL NORTE, EN LA CALLE NUMERO DOS (2),
   DISTANCIA DE VEINTIDÓS METROS CON TREINTA Y
   DOS CENTÍMETROS; POR SUR, CON EL SOLAR
   NUMERO VEINTINUEVE (29), DISTANCIA DE
   DIECINUEVE (19) METROS, CON OCHENTA Y
   SEIS (86) CENTÍMETROS; POR EL ESTE, CON UN
   SENDERO, DISTANCIA DE TREINTA (30) METROS
REVERSE MORTGAGE SOLUTIONS, INC.                          Page 6
v. VELASCO SURO




   CON VEINTICINCO CENTÍMETROS; Y POR EL OESTE,
   CON EL SOLAR NUMERO SEIS (6), DISTANCIA DE
   TREINTA (30) METROS CON TRES (3) CENTÍMETROS.
   ENCLAVA UNA CASA.

   7. The Mortgage that secures the above-referenced note is

duly recorded in the Registry of Property of Guaynabo, at

page 157 of volume 1,446. The property is identified with

number 12,096.

   8. The Defendant is the owner of the mortgaged property

according to the Registry of Property. Id.

   9. RMS is the party entitled to enforce the note. See Docket

No. 42.

   10. On February 15, 2017, Defendant filed an answer to the

complaint. Defendant did not dispute the existence of the loan

documents or the debt. See Docket No. 8.

       IV. Analysis

   Given the uncontested facts listed above, it is evident that

no dispute of material fact exists as to Defendant’s

indebtedness. The parties entered into a binding loan
REVERSE MORTGAGE SOLUTIONS, INC.                           Page 7
v. VELASCO SURO




contract, pursuant to Article 1631 of the Puerto Rico’s Civil

Code, P.R. Laws Ann. tit. 31, § 4511. Plaintiff has attached all

the necessary documentation to establish that it is the secured

party of record for the Note guaranteeing the Mortgage.

Plaintiff has also established that Defendant failed to make

payment as agreed upon in the loan documents. Plaintiff also

duly notified Defendant of her indebtedness.

   As of September 7, 2018, Defendant owes RMS a total of

$226,704.36 in principal, plus accrued interest which

continues to accrue until full payment of the debt at the rate

of 5.560% per annum; accrued late charges and any other

advance, charge, fee or disbursement made by Plaintiff on

behalf of Defendant, and $39,750.00 in attorneys’ fees.

   In view of the record before us, Plaintiff is entitled to

receive from Defendant the payment of the amounts owed

and is entitled to foreclose on the property encumbered by the

Mortgage Deed constituted through Deed Number 170 of

September 15, 2010. In the absence of full payment, Plaintiff
REVERSE MORTGAGE SOLUTIONS, INC.                            Page 8
v. VELASCO SURO




has the right to execute all the collateral that secures

Defendant’s outstanding debt.

   V. Conclusion

   Because I find that Plaintiff has successfully established
that Defendant is in default of her loan obligations, I grant
summary judgment in favor of Plaintiff and order as follows:
   1. Defendant must pay Plaintiff the sum of $ 226,704.36 in
       principal, plus accrued interest at the rate of 5.560% per
       annum, accrued late charges and any other advance,
       charge, fee or disbursements made by Plaintiff, on
       behalf of Defendant, in accordance with the mortgage
       deed, plus costs, and $39,750.00 in attorney fees.
   2. In default of the payment of the sums hereinbefore
       specified or of any part thereof, within thirty (30) days
       from the date of entry of this judgment, the mortgaged
       property described above, shall be sold at public
       auction to the highest bidder therefor.
   3. Upon Plaintiff’s compliance with Fed. R. Civ. P. 53, the
       court may appoint a Special Master to conduct the sale,
       but the Special Master shall not proceed to carry out
       the said sale, or do anything in connection with it, until
REVERSE MORTGAGE SOLUTIONS, INC.                            Page 9
v. VELASCO SURO




       further order by this Court and under the form and
       conditions to be directed by the Court.
   4. The sale to be conducted by the appointed Special
       Master shall be subject to the confirmation of the
       Court, and the purchaser of the property shall be
       entitled to receive its possession. The minimum bid to
       be accepted at the first public sale will be in accordance
       with the mortgage deed.
   5. Any funds derived from the sale to be made in
       accordance with the terms of this judgment and such
       further orders of this Court shall be applied as follows:
       a) To the payment of all proper expenses attendant
       upon said sale, including the expenses, outlays and
       compensation of the Special Master appointed herein,
       after the said compensation and expenses shall have
       been fixed and approved by the Court, all said
       expenses to be deducted from the sum provided in the
       deed     of   mortgage      for   costs,   charges    and
       disbursements, expenses and attorney's fees.
       b) To the payment of all expenses or advances made by
       Plaintiff.
REVERSE MORTGAGE SOLUTIONS, INC.                          Page 10
v. VELASCO SURO




       c) To the payment to Plaintiff of the amount of
       $226,704.36 in principal as of September 18, 2018,
       accrued interest which continues to accrue until full
       payment of the debt at the rate of 5.560% per annum,
       accrued late charges and any other advance, charge,
       fee or disbursements made by Plaintiff, on behalf of
       defendant, in accordance with the mortgage deed, plus
       costs, and $39,750.00 in attorney fees.
       d) If after making all the above payments there shall be
       a surplus, said surplus shall be delivered to the Clerk
       of this Court, subject to further orders of the Court.
       e) If after making all those payments there is a
       deficiency, Plaintiff may seek further orders by the
       Court to collect the deficiency from Defendant.
   IT IS SO ORDERED AND ADJUDGED.
   In San Juan, Puerto Rico, this 24th day of January, 2020.
              S/ SILVIA CARREÑO-COLL
              UNITED STATES MAGISTRATE JUDGE
